MEMORANDUM OPINION


Nos. 04-07-00510-CR & 04-07-00511-CR

Martin RAMOS,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2006-CR-1266 & 2006-CR-1580B
Honorable Mary Román, Judge Presiding

Opinion by: 	Alma L. López, Chief Justice

Sitting: 	Alma L. López, Chief Justice
	Phylis J. Speedlin, Justice
	Steven C. Hilbig, Justice

Delivered and Filed:   March 5, 2008

AFFIRMED
	A trial court found that Martin Ramos violated the conditions of his probation and sentenced
him to two years in state jail in each of the underlying causes.  Garza's court-appointed attorney filed
a brief containing a professional evaluation of the record in accordance with Anders v. California,
386 U.S. 738 (1967).  Counsel concludes that the appeals have no merit.  Counsel provided Ramos
with a copy of the brief and informed him of his right to review the record and file his own brief. 
See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State,
924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).  Ramos did not file a pro se brief.
	After reviewing the record and counsel's brief, we agree that the appeals are frivolous and
without merit.  The judgments of the trial court are affirmed.  Appellate counsel's motions to
withdraw are granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.

							Alma L. López, Chief Justice
DO NOT PUBLISH